Case 2:14-cv-00074-RWS Document 221-1 Filed 09/10/19 Page 1 of 5




          Exhibit A
               Case 2:14-cv-00074-RWS Document 221-1 Filed 09/10/19 Page 2 of 5

Owens Class Action                                                                                        Notice ID: 10661461    PRSRT FIRST CLASS
do Settlement Administrator                                                                                                         II.S, POSTAGE
                                                                                                                                          PAID
P.O. Box 23309
Jacksonville, FL 32241-3309                                                                                   PIN: 880 070 083      MAILED FROM
                                                                                                                                  ZIP CODE 32218
                                                                                                                                   PERMIT NO 584


111111
   iIII 111111111111111111111111111111111111111
Postal Service. Please do not mark barcode
23878-FC-118081




                                              IIiIIlitIiiiIIiiliiI I IIl I liiuIiiIi IIi lil I it IIIIiI I iIIiuiII li I Iii




                                         UNITED STATES DISTRICT COURT
                                         NORTHERN DISTRICT OF GEORGIA
                                             GAINESVLLLE DIVISION
 LAURA A. OWENS and JOSHUA
 R. SMITH, individually and on
 behalf of two classes of all others
 similarly situated,

         Plaintiffs,

 V.                                                                                           Civil Action File 2:14-cv-00074-RWS

 METROPOLITAN LIFE
 INSURANCE COMPANY,

          Defendant,
                              NOTICE OF OWENS CLASS ACTION SETTLEMENT

                                          A federal court authorized this notice.
                                         This is not a solicitation from a lawyer.

  YOUR LEGAL RIGHTS ARE AFFECTED WHETHER YOU ACT, OR DON'T ACT. READ THIS NOTICE.
  CAREFULLY. These rights and options—and the deadlines to exercise them—are explained in this notice.

                              ,Aotaxv                                              ig 1,1i14          ,



            Do You will be paid a proportional share of the net settlement proceeds in accordance with the
      Nothing: Distribution Plan as long as your calculated distribution is not less than $10.00. Class members whose
                calculated distribution is less than $10,00 will not receive a distribution under this settlement. See
                section 4 of this notice for more details.
       Exclude Get no payment. If you exclude yourself', you cannot object to the settlement, but you would not be
      Yourself: barred by the settlement from bringing a suit of your own.
       Object: Write to the Court about why you don't like the settlement and do not want it approved. Act by
                September 25, 2019. See section 11 of this notice for more details.
        Go to a Ask to speak in Court about the fairness of the settlement on November 19, 2019, See section 13 of
      Hearing: this notice for more details.
                                                              1
                                          Questions? Visit www.owensclassaction.com
                       Para una notifieaeion en Espatiol, visits nuestro sitio web, www.owensclassaction.com
 OWENS NOTICE
                  Case 2:14-cv-00074-RWS Document 221-1 Filed 09/10/19 Page 3 of 5


        Why did I reeeivthis notice?

You received this notice because it appears from MetLife's records that you are a member of the Owens class that is covered
by this lawsuit. The Court directed that this notice be sent to you to inform you about a proposed settlement of this lawsuit
and your rights and options.
                                       alintt"1". '
This lawsuit concerns MetLife's use of retained asset accounts called "Total Control Accounts" to settle claims for life
insurance benefits due under ERISA-governed employee benefit plans ("Plans"). A retained asset account is a method of
settling claims in which an insurance company: (a) establishes an interest-bearing account through a bank for the beneficiary,
(b) issues the beneficiary a book of blank drafts that resembles a checkbook to use to access the settlement amount, and (c)
retains and invests the money owed to the beneficiary until it is called upon to transfer funds to the bank to cover drafts
drawn on the account.

The Plaintiff alleges that MetLife's use of Total Control Accounts to settle claims is unauthorized because the applicable
insurance policies provide that benefits will be paid to the beneficiary in "one sum" unless the beneficiary requests another
form of payment, and alleges that the practice is unfair because MetLife may earn income by investing the funds held in the
Total Control Accounts. The Plaintiff further alleges that the practice is improper because MetLife controls how much
income it receives from the practice and does not disclose this income to the Plans. The Plaintiff alleges that these practices
violate a federal law, the Employee Retirement Income Security Act of 1974 ("ERISA"), that requires persons who
administer employee benefit plans to act in accordance with the plans' terms and solely in the interests of the plans'
beneficiaries (Count 1), and prohibits plan administrators from engaging in certain types of transactions due to their potential
for abuse. (Counts 2-4).

MetLife denies these allegations and contends that its conduct was at all times lawful under ERISA.

         'What lilts -happened -su_far in the t:ase?
 The parties filed motions for summary judgment asking the Court to rule in their favor without a trial. The Court ruled in
 Plaintiffs favor on certain counts, and denied both parties' motions as to others. The Plaintiff filed a motion for class
 certification asking the Court to allow her to represent other beneficiaries who were affected by MetLife's practices. The
 Court granted this motion and ruled that the Plaintiff may represent a class. The parties have now reached a proposed
 settlement for a class ("Class") defined as follows:

         All life insurance beneficiaries of ERISA-governed employee benefit plans that were insured by group life
         insurance policies issued by MetLife that provide for payment in "one sum" for whom MetLife established
         a "Total Control Account" between April 18, 2008, and December 31, 2012. Expressly excluded from the
         class are beneficiaries under policies that, at the time of the insured's death, contained the statement in the
         policy certificate or an endorsement to the policy certificate that expressly states that claims for benefits
         can be settled "by establishing an account that earns interest."I

 The Class Representative and her attorneys think the settlement is in the best interests of all Owens Class Members.


 MetLife has agreed to pay Seventy-Five Million Dollars ($75,000,000.00) to settle the lawsuit, which will be paid into the
 Settlement Fund (as defined in the Settlement Agreement). The settlement proceeds will be distributed to each Owens Class
 Member based upon his or her share in accordance with the Distribution Plan. The amount payable to each Class Member

           For purposes of this settlement by agreement of the parties, a policy certificate is deemed to include this language as of the date that MetLife's records
           produced in this litigation indicate MetLife: (a) issued to the policyholder a rider that purported to amend or clarify the policy to include this language; or (b)
           included such language in a newly-issued certificate. In addition, based upon documents produced by MetLife and deposition testimony provided on its behalf;
         • for all policies and customers for whom a specific rider or certificate has not been identified and produced to Plaintiffs as of March 31,2019, all such policies
           are deemed to include this language (a) as of September 1, 2012, for all policies associated with customers MetLife categorizes as "National Accounts" or
           "Regional Market" accounts; and (b) as of December 31, 2012 for all policies associated with customers MetLife categorizes as "Local Market" accounts.


                                                                           2
                                                        Questions? Visit www.owensclassaction.com
OWENS NOTICE               Para una notineacion en Espanol, visite nuestro sitio web, www.owensciassaction.com
                   Case 2:14-cv-00074-RWS Document 221-1 Filed 09/10/19 Page 4 of 5


will vary, depending on, among other things, the size of the Class Member's life insurance benefit, how long his or her
Total Control Account was open, the amount of interest credited to the Class Member's Total Control Account, and the
passage of time. Should the amount allocated to any Class Member be less than $10.00 (net of fees and expenses), that Class
Member will not receive a payment.

The Settlement Agreement, the Distribution Plan and other papers, in, both English and Spanish, can be found at
www.owensclassaction.com.

                en ;And iv her will the Cmurt dead Ivilether ta- aPprovethe ,s,ettlemeti .

The Court will hold a hearing to decide whether to approve the settlement. You may attend and you may ask to speak, but
you don't have to. The hearing will be held on November 19, 2019, at 10:00 a.m., United States Courthouse, 121 Spring
Street, Gainesville, Georgia 30501. At this bearing, the Court will consider whether the settlement is fair, reasonable, and
adequate. If there are objections, the Court will consider them. The Court will listen to people who have asked to speak at
the hearing. The Court may also decide how much to pay to Class Counsel. At or after the hearing, the Court will decide
whether to approve the settlement.
The Court has reserved the right to change the date and time of the Final Approval Hearing without further notice to the
Class. If you would like to attend the hearing, please check the website www.owensclassaction.com for any changes of the
hearing date.
         Bow tii(t SIIt'LIean I receive payment?
           '                       J



You need to do nothing. If the settlement is approved and your share of the settlement (net of fees and expenses) is $10.00
or more, a cheek will be mailed to you at this same address. If there is an appeal, then settlement checks will not be issued
until the appeal is resolved and the order approving the settlement is approved by the appeals court.


 If you currently have a balance in a Total Control Account, MetLife will continue to administer the account in accord with
 the account agreement. MetLife will continue to guarantee the balance and credit interest on that balance. MetLife will be
 free to invest the funds associated with that balance as it sees fit, MetLife may make more investment income using your
 funds than the interest that it pays to you. Part of this settlement includes a release of all claims relating to the rate of interest
 credited to Total Control Accounts issued under the Plans. As was always the case, you may choose to close your Total
 Control Account or keep it open.


 The Court appointed John C. Bell, Jr., Esq., Lee W. Brigham, Esq., Wm.Gregory Dobson, Esq., Michael J. Lober, Esq.,
 John W. Oxendine, Esq., Todd L. Lord, Esq., Jason J. Carter, Esq. and Michael B. Terry, Esq. to represent you and other
 Class Members. These lawyers are called Class Counsel. You will not be personally charged for these lawyers. If you
 want to be represented by your own lawyer, you may hire one at your own expense.
            ,
            0W.1111     be lawyers, be-poi
 Class Counsel will ask the Court to award attorneys' fees and will seek reimbursement of their expenses incurred to
 prosecute this action and administer this settlement of no more than one-third of the Settlement Fund, and to seek an
 incentive award of up to twenty-five thousand dollars ($25,000.00) to the Class Representative, all to be paid from the
 Settlement Fund. Attorneys' fees, expenses and incentive awards will be determined by the Court following a hearing and
 will be based upon the evidence presented and legal principles that govern such awards. The Court may award less than the
 amounts requested. MetLife has agreed not to oppose the application for attorneys' fees, expenses and the incentive award.

                   t get out ot the settlement ?,
  To exclude yourself from the settlement, you must submit to the Administrator at the address listed below, a written, signed,
  and dated statement that you are opting out of the Class and that you understand that you will receive no money from the
  Settlement of this Action, To be effective, this opt-out statement (i) must be received by the Administrator no later than

                                                                    3
                                              Questions? Visit www,owenselassaotion.com
                         Para una notificaciOn en Espanol, visite nuestro sitio web, www.owensclassaction.com
OWENS NOTICE
                Case 2:14-cv-00074-RWS Document 221-1 Filed 09/10/19 Page 5 of 5

September 25, 2019, (ii) include your name and last four digits of your social security number, and (iii) must be personally
signed and dated by you.

                                                  Owens Class Action
                                              c/o Settlement Administrator
                                                     P.O. Box 23309
                                               Jacksonville FL 32241-3309

You can't exclude yourself on the phone or by e-mail, If you are excluded, you will not get any settlement payment, you
cannot object to the settlement, you will not be legally bound by anything that happens in this lawsuit, and you may be able
to sue (or continue to sue) MetLife in the future for these same claims; but your claims may be time-barred.

          ow rlq I object to-tile svfilemen
                  •             _
If you are a Class Member, you can object to the settlement. You can give reasons why you think the Court should not
approve it, The Court will consider your views. To object, you must send a letter saying that you object to the settlement. •
The letter must include certain information. This information is described in paragraph 3,6 of the Settlement Agreement,
which is available online at www.owensclassaction.com.

DO NOT CALL THE COURT. Mail or electronically file the objection with the Clerk of the Court, James A. Hatten,
U.S. Courthouse, 121 Spring Street, Gainesville, Georgia 30501, so that is received by the Clerk no latex than September
25, 2019.



No, but you are welcome to come at your own expense, If you send an objection, you don't have to come to Court. As
long as you submitted your written objection on time, the Court will consider it. You may also pay your own lawyer to
attend, but this is not necessary.



 You may ask the Court for permission to speak at the Final Approval Hearing. To do so, you must send a letter saying that
 it is your "Notice of Intention to Appear." Include your name, address, telephone number, and your signature. Your Notice
 of Intention to Appear must be received by October 21,2019, by the Clerk of the Court at the address noted in question 11.

                iere Imre tivta
 You may visit the website at www.owensclassaction.com, where you will find copies of the Settlement Agreement and
 significant orders, as well as other information that may help you determine whether you are a Class Member and whether
 you are eligible for a payment. You may also call 1-800-501-0370 toll free or write to Owens Class Action, c/o Settlement
 Administrator, P.O. Box 23309, Jacksonville, FL 32241-3309.

 The papers filed in this case are also available for inspection during business hours at the Office of the Clerk of Court,
 United States District Court for the Northern District of Georgia, 121 Spring Street, Gainesville, Georgia 30501, or on the
 intemet at http://www.gand.uscourts.gov/.




                                                               4
                                           Questions? Visit www.owensclassaction.com
                      Para una notificacion en Espanol, visite nuestro sitio web, www.owensclassaction.com
 OWENS NOTICE
